ON MOTION FOR REHEARING
MORRISON, Judge.
Appellant calls our attention on rehearing to the fact that the information was filed on August 28, 1953, while the supporting complaint was not sworn to until the following day.
*246It follows that the complaint was not in existence when the information was presented on August 28, 1953.
Recently, in Baker v. State, 159 Texas Cr. Rep. 491, 265 S.W. 2d 600, we reversed a cause from the same county for the same defect.
Appellant’s motion for rehearing is granted, the judgment of affirmance is set aside, and the judgment is now reversed and the cause remanded.